IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

                                                                        M.D. Appeal Dkt.
                                                                        28 MAP 2017
IN THE INTEREST OF: A.A., A MINOR             : No. 125 MAL 2017
                                              :
                                              :
PETITION OF: A.A.                             : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue as stated by petitioner, is:


(a.) Whether the Superior Court’s reliance on Commonwealth v. Kemp to
     affirm the trial Court’s denial of Petitioner’s Motion to Suppress Evidence
     was in contradiction with the recent holding of a different Superior Court
     Panel, Commonwealth v. Nguyen?